Opinion by
Judge Wilkinson, Jr.,
After nine years, through the combined efforts of the School District of Philadelphia, the Pennsylvania Department of Education, the Pennsylvania Human Relations Commission, and the Intervenors in this case, as well as many other dedicated and concerned citizens of Philadelphia, this Court has before it a voluntary plan for the desegration of the Philadelphia public schools. We believe that this plan may well *646be tbe “light at the end of the tunnel.” We hope that it is.
Initially it should be stated here and constantly kept in mind that the segregation to be corrected in the Philadelphia public schools results from the existence of residential areas in which identifiable racial groups predominate. It does not result from a deliberate design by the School District. And, as was stated by Judge Bogers after 3 days of public hearings in Philadelphia, “[W]e are unable to conclude that the District has deliberately created or preserved a dual school system so as to give the matter constitutional proportions.” Pennsylvania Human Relations Commission v. School District of Philadelphia, 23 Pa. Commonwealth Ct. 312, 326, 352 A.2d 200, 208 (1976). Judge Bogers’ opinion sets forth the history of this case and the problems it presents, and the plan before us is the plan submitted pursuant to Judge Bogers’ Order.
No effort will be made to summarize the plan. Suffice it to say that it is built around a new magnet school program and permits students and their parents to select the school to attend as long as the choice is consistent with the desegregation of the system. It has been submitted to and approved by the Pennsylvania Department of Education as sound from an educational point of view, with that Department expressing reservations, however, as to the prospects for success of the plan as a tool for desegregation. The plan has also been submitted to the Pennsylvania Human Belations Commission. The heart of the objection of the Pennsylvania Human Belations Commission to the plan is two-fold. The first is that the plan is entirely voluntary and does not initially contain any enforced desegregation. The other is that there is no express provision in the plan for enforced *647desegregation if the voluntary plan fails. We can well understand and appreciate the doubts expressed by the Department of Education and the apprehension of the Pennsylvania Human Relations Commission, but this Court is not prepared to order the public schools of Philadelphia to pair specific schools or to bus specific students until those charged with the responsibility of administering the schools have had a reasonable opportunity to implement a plan which they feel will accomplish desegregation with a minimum of disruption and a maximum of educational value.
It should be noted that the School District of Philadelphia is not segregated within the prohibitions of the decisions of the Federal Courts. Decisions, therefore, by the Federal Courts and plans fashioned by federal authorities to cure the ills created by deliberate segregation are not appropriate here. In a manner of speaking, it might be said that the School District of Philadelphia became segregated by action of the people on a voluntary basis by their selection of their neighborhood of residence. It does not seem inappropriate, therefore, to attempt to achieve desegregation by the equally voluntary action of the people in the selection of the schools their children will attend.
All parties here agree that if this plan is approved the School District of Philadelphia should have the school year 1977-1978 to develop the plan in detail and that it should implement the actual desegregation of its schools in accordance with this plan beginning in September of 1978. The School District of Philadelphia believes that a reasonable time to test the plan would be 18 months, i.e., until February of 1980 and we agree. If at that time, however, the Pennsylvania Human Relations Commission concludes that the plan is not accomplishing the desegregation required by Pennsylvania law, it can then petition this Court for such action as it deems appropriate.
*648Accordingly, we will enter the following
Order
Now, July 1, 1977, the Petition for Enforcement is denied and the School District of Philadelphia is ordered to proceed with the detailed development and implementation of the July 1976 School District of Philadelphia Desegregation Plan, to he initiated in September of 1978. In the event that by February 1980, the Pennsylvania Human Eelations Commission determines the plan is not accomplishing desegregation as required by Pennsylvania law, this Court retains jurisdiction for such further action as it then deems appropriate.